DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 6, lines 13-19 and page 7, lines 4-17 pertaining to 35 U.S.C 103 rejection, filed 12/15/2022 for claim(s) 1 with respect the reference Schoenbart have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Zhu et al. (US # 20140132206) teaches the newly added limitation as presented in the office action below.
Applicant’s arguments, see pages 7-8, filed 12/15/2022, with respect to claim 10 have been fully considered and are persuasive. Accordingly, this Office Action is made Non-Final. The Examiner making a new grounds of rejection for claim 10 based on new reference Zhu et al. (US # 20140132206) which teaches the newly added limitation as presented in the office action below.
Applicant’s arguments, see page(s) 6 pertaining to 35 U.S.C 103 rejection, filed 12/15/2022 for claim(s) 17 with respect the reference Schoenbart have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Zhu et al. (US # 20140132206) teaches the newly added limitation as presented in the office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent to Leabman et al. (US # 10,038,332), in view of the US Patent Application Publication by Schoenbart et al. (US # 20180262055), in view of the US Patent Application Publication by Zhu et al. (US # 20140132206).
	Regarding Claim 1, Leabman teaches in Figures 1A, 2A, 3A and 9, a Wireless Charging Unit ("WCU") (Charging surface 200) for charging a mobile device (Electronic device 104 or 300, Col 5, lines 32-36), the WCU comprising: 
(Communication Component 210) to receive a power request from the mobile device (Fig 9, Step 902, Col 18, lines 61-64) and transmit the power request to a transmission hub (Considering transmission hub as microcontroller 208, Communication Component 210 receives charging request from the electronic device 104 and provides the request to microcontroller 208 located inside the charging surface 200, Col 19, lines 24-28, Col 11, lines 4-10); 
a metastructure antenna comprising an array of cells (Metamaterial antenna not shown in Fig 1A, Col 8, lines 52-61, Col 10, lines 24-26) configured to receive an RF signal (Col 7, lines 50-54) from a transmission hub in response to the power request from the mobile device (Col 19, lines 24-37); and
Leabman fails to teach:
a storage and charge transfer module to store energy from the RF signal and transfer the stored energy to the mobile device that enables the mobile device to be charged from the stored energy.
Schoenbart teaches in Figure 1, a wireless power transfer systems (10, [0002]), comprising: 
a storage and charge transfer module (Battery 135 and related circuitry located in wireless power receiver 106 for power transferring to an electronic device 104 connected to the wireless power receiver 106, [0032]) configured to store energy from RF signal [0025] and transfer the stored energy using wired connection to a mobile device (Wearable electronic devices, see 0002, 0031]) that enables the mobile device to be charged from the energy [0033].

The combination of Leabman and Schoenbart fail to teach:
transfer the stored energy wirelessly to a mobile that enables the mobile device to be charged from the energy.
Zhu teaches in Figures 1 and 2, a wireless charging unit (Entire Unit of Fig 1) capable of transferring stored energy (Energy from Battery 70) wirelessly to a mobile device (portable device) that enables the mobile device to be charged from the energy [0014, lines 10-11, 0016, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected electronic device, within the apparatus of Leabman and Schoenbart, as taught by Zhu, in order to provide backup power wirelessly to the mobile device in case the wired energy transfer fails, thus providing continues power to the mobile device.
Regarding Claim 4, Leabman, Schoenbart and Zhu teaches the apparatus of claim 1.
Leabman further teaches:
wherein the cells comprise metamaterial cells (Col 8, lines 52-61, Col 10, lines 24-26).

Regarding Claim 10, Leabman teaches in Figures 1, 2A, 3A and 9, a method for wireless charging of a mobile device (Electronic device 104 or 300, Col 5, lines 32-36), comprising:
receiving a low power signal from the mobile device (Examiner considers a low power request as “charge request send by the electronic device 104”, Fig 9, Step 902, Col 18, lines 61-64, Col 19, lines 26-28);
transmitting a power request to a transmission hub (Considering transmission hub as microcontroller 208, Communication Component 210 receives charging request from the electronic device 104 and provides the request to microcontroller 208 located inside the charging surface 200, Col 19, lines 24-28, Col 11, lines 4-10); 
receiving an RF signal (Col 7, lines 50-54) from the transmission hub (Col 19, lines 24-37) at a metastructure antenna (Metamaterial antenna not shown in Fig 1A, Col 8, lines 52-61, Col 10, lines 24-26) in a wireless charging unit (Charging surface 102 or 200); 
Leabman fails to teach:
storing energy from the received RF signal; and 
wirelessly transferring the stored energy to the mobile device that enables the mobile device to be charged from the stored energy.
Schoenbart teaches in Figure 1, a wireless power transfer systems (10, [0002]), comprising a wireless power receiving device (106) capable to perform steps of: 
(wireless power receiver 106 stores received RF energy from wireless power transmitting device 102, 0030, lines 1-9, 0033]; and 
wired transferring the stored energy to a mobile device (electronic device 104, ex: wearable electronic devices, see 0002, 0031]) that enables the mobile device to be charged from the stored energy [0033].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected electronic device within the apparatus of Leabman, as taught by Schoenbart, in order to provide convenience to the users by providing power to the externally connected electronic devices, thus improving the efficiency of the system.
The combination of Leabman and Schoenbart fail to teach:
wirelessly transferring the stored energy to a mobile device that enables the mobile device to be charged from the stored energy.
Zhu teaches in Figures 1 and 2, a wireless charging unit (Entire Unit of Fig 1) capable of performing step of:
wirelessly transferring stored energy (Energy from Battery 70) to a mobile device that enables a mobile device (portable device) to be charged from the stored energy [0014, lines 10-11, 0016, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected electronic device, within the apparatus of Leabman and Schoenbart, as taught by Zhu, in order to 

Regarding Claim 12, Leabman, Schoenbart and Zhu teaches the method of claim 10.
Leabman further teaches:
comprising configuring the RF signal at the transmission hub to charge the mobile device (Col 19, lines 29-31).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Zhu as applied to claim 1 above, in further view of the US Patent Application Publication by Yun et al. (US # 20180031629) and the US Patent Application Publication by Simons (US # 20170158165).

Regarding Claim 2, Leabman, Schoenbart and Zhu teaches the apparatus of claim 1.
The combination of Leabman, Schoenbart and Zhu fail to teach:
further comprising an analog-to-digital converter configured to convert the RF signal received by the metastructure antenna into a digital signal and transmit the digital signal to the storage and charge transfer module.
Yun teaches in Figures 1 and 5, a power receiving device (500, [0078-0079]) further comprising: a converter (520) configured to convert a RF signal [0041, lines 1-3, 0042, lines 2-3] received by a metastructure antenna (As cells are not clearly defined in the claim language, examiner considers plurality of turns as array of cells, Page 3, Col 2, lines 1-5) into a DC signal and transmit the digital signal to the storage and charge transfer module [0080].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include a converter within the apparatus of Leabman, Schoenbart and Zhu, as taught by Yun, in order to provide regulated voltage accurately, thus preventing the battery from getting overcharging.
The combination of Leabman, Schoenbart, Zhu and Yun fail to teach:
an analog-to-digital converter to convert a RF signal into Digital signal.
Simons teaches an analog-to-digital converter (124) to convert a signal from coil arrays into digital signal [0028, lines 24-26].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include ADC within the apparatus of Leabman, Schoenbart, Zhu and Yun, as taught by Simons, in order to improve the accuracy of signal conversion.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Zhu as applied to claim 1 above, in further view of the US Patent Application Publication by Shizimu et al. (US # 20140325218).

Regarding Claim 3, Leabman, Schoenbart and Zhu teaches the apparatus of claim 1.
The combination of Leabman, Schoenbart and Zhu fail to teach:

Shizimu further teaches the beacon control module is configured to identify the WCU [0070, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include identifying the charger, within the apparatus of Leabman, Schoenbart and Zhu, as taught by Shimizu, in order to improve the charging efficiency of the system.

Claims 5 - 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Zhu as applied to claims 4 and 10 above, in further view of the US Patent Application Publication by Chen (US # 20030193446).

Regarding Claim 5, Leabman, Schoenbart and Zhu teaches the apparatus of claim 4.
The combination of Leabman, Schoenbart and Zhu fail to teach:
wherein at least one of the metamaterial cells comprises a reactance control mechanism.
Chen teaches in Figure 4, an antenna array (302a) including at least one of the metamaterial cells comprises a reactance control mechanism [0008, lines 11-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include antenna array having reactance elements, within the apparatus of Leabman, Schoenbart and Zhu, as taught by Chen, in 

Regarding Claim 6, Leabman, Schoenbart, Zhu and Chen teaches the apparatus of claim 5.
The combination of Leabman, Schoenbart and Zhu fail to teach:
wherein the reactance control mechanism comprises is a varactor coupled between a conductive area and a conductive loop in the at least one metamaterial cell.
Chen further teaches in Figure 4, an antenna array (302a) comprises a reactance control mechanism is a varactor coupled between a conductive area and a conductive loop in the at least one metamaterial cell [0008, lines 11-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include antenna array having reactance elements as varactor, within the apparatus of Leabman, Schoenbart and Zhu, as taught by Chen, in order to change the capacitance of the varactor diode 206 and thus change the directivity of the array antenna 200 (see, Chen, [0008, lines 18-19]).

Regarding Claim 7, Leabman, Schoenbart and Zhu teaches the apparatus of claim 1.
The combination of Leabman, Schoenbart and Zhu fail to teach:
wherein the array of cells comprises a plurality of subarrays, each subarray configured to respond to a set of frequencies.
(302a) comprising a metastructure array layer comprises an array of cells configured into a plurality of subarrays [0025, lines 1-7], each subarray configured to respond to a set of frequencies [0032, lines 9-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with plurality of arrays operating at set of frequencies, within the apparatus of Leabman, Schoenbart and Zhu, as taught by Chen, in order to enhance the power reception of the charging unit by improving the antenna gains (signal intensities).

Regarding Claim 16, Leabman, Schoenbart and Zhu teaches the apparatus of claim 10.
The combination of Leabman, Schoenbart and Zhu fail to teach:
further comprising configuring the metastructure into a plurality of subarrays, each subarray configured to respond to a set of frequencies.
Chen teaches in Figure 4, an antenna array (302a) comprising configuring the metastructure into a plurality of subarrays [0025, lines 1-7], each subarray configured to respond to a set of frequencies [0032, lines 9-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with plurality of arrays operating at set of frequencies within the apparatus of Leabman, Schoenbart and Zhu, as taught by Chen, in order to enhance the power reception of the charging unit by improving the antenna gains (signal intensities).
Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Zhu as applied to claim 1 above, in further view of the US Patent Application Publication by Contopanagos (US # 20170126046).

Regarding Claim 8, Leabman, Schoenbart and Zhu teaches the apparatus of claim 1.
The combination of Leabman, Schoenbart and Zhu fail to teach:
wherein the metastructure antenna is a multi-layer metastructure antenna comprising a power division layer, an antenna array layer and a metastructure array layer.
Contopanagos teaches wherein a metastructure antenna is a multi-layer metastructure antenna comprising a power division layer [102, 0063, lines 1-3], an antenna array layer (104a, [0063, lines 1-8, 0065, lines 5-6]) and a metastructure array layer (104, [0062, line 7, 0063, lines 9-11]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus of Leabman, Schoenbart and Zhu, as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).

Regarding Claim 9, Leabman, Schoenbart, Zhu and Contopanagos teaches the apparatus of claim 8.
The combination of Leabman, Schoenbart and Zhu fail to teach:

Contopanagos further teaches wherein the antenna array layer comprises a plurality of transmission lines coupled to the power division layer (see plurality of square metal patch 104b in Figure 1, 0064]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a metamaterial 4-antenna array within the apparatus of Leabman, Schoenbart and Zhu, as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Zhu as applied to claim 10 above, in further view of the US Patent Application Publication by Walley (US # 20140210405).

Regarding Claim 11, Leabman, Schoenbart and Zhu teaches the method of claim 10.
The combination of Leabman, Schoenbart and Zhu fail to teach:
further comprising detecting a low power level at the mobile device.
Walley teaches in Figure 14, detecting that a battery is at low power level [0101].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detect battery is low level within the apparatus of 

Regarding Claim 14, Leabman, Schoenbart and Zhu teaches the method of claim 10.
The combination of Leabman, Schoenbart and Zhu fail to teach:
further comprising indicating to the wireless charging unit that the mobile device has full power.
Walley teaches in Figure 14, detecting that a battery is fully charged [0103, lines 7-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detect battery is fully charged within the apparatus of Leabman, Schoenbart and Zhu, as taught by Walley, in order to charge appropriately to prevent the battery from being subjected to overcharge, thus increasing the longevity of battery.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Zhu as applied to claim 10 above, in further view of the US Patent Application Publication by Simons (US # 20170158165).

Regarding Claim 13, Leabman, Schoenbart and Zhu teaches the method of claim 10.
[0033].
The combination of Leabman, Schoenbart and Zhu fail to teach:
comprising converting the received RF signal into a digital signal.
Simons teaches an analog-to-digital converter (124) to convert a signal from coil arrays into digital signal [0028, lines 24-26].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include ADC within the apparatus of Leabman, Schoenbart and Zhu, as taught by Simons, in order to improve the accuracy of the charging signal conversion.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leabman, Schoenbart and Walley as applied to claim 11 above, in further view of the US Patent Application Publication by Han et al. (US # 20200051737).

Regarding Claim 15, Leabman, Schoenbart, Zhu and Walley teaches the method of claim 11.
The combination of Leabman, Schoenbart, Zhu and Walley fail to teach:
further comprising indicating to the transmission hub to terminate delivery of the RF signal.
Han teaches in Figures 1 and 2A, comprising indicating to the transmission hub to terminate delivery of the RF signal [0080].
 send instruction message to transmitter to terminate power transfer within the apparatus of Leabman, Schoenbart, Zhu and Walley as taught by Han, in order to provide safe and secure charging to the battery, doing so would help maximize the system life and eliminate power transfer losses.

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Leabman et al. (US # 20160020647, herein after called as Leabman_2), in view of the US Patent Application Publication by Contopanagos (US # 20170126046), in view of the US Patent Application Publication by Schoenbart et al. (US # 20180262055), in view of the US Patent Application Publication by Zhu et al. (US # 20140132206).

Regarding Claim 17, Leabman_2 teaches in Figure 1 and 2, a wireless charging unit (102 or 200, [0044, lines 1-4, 0046]), comprising: 
a multi-turn antenna (204) adapted to receive energy from a transmission signal [0042, lines 11- 24], the multi-turn antenna configured on a substrate [0011, 0048, lines 10-13] comprising: 
a conductive layer [0011-0012]; and 
Leabman fails to teach:
a lossy dielectric layer coupled to the conductive layer, wherein the lossy dielectric layer absorbs energy from the transmission signal received at the metastructure antenna;
Figures 1 and 2, a metastructure antenna comprising:
a lossy dielectric layer (108) coupled to a conductive layer (108 is coupled to 108), wherein the lossy dielectric layer is configured to absorb energy from a transmission signal received at a metastructure antenna [0118, also see 0095]; 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a lossy dielectric layer on the antenna within the apparatus of Leabman_2, as taught by Contopanagos, in order to provide good insulation to the antenna layers, thus, increasing the effective capacitance by reducing the electric field strength.
The combination of Leabman_2 and Contopanagos fail to teach:
a storage and charge transfer module configured for transferring an energy to a mobile device.
Schoenbart teaches in Figure 1, a wireless power transfer systems (10, [0002]), comprising: 
a storage and charge transfer module (Battery 135 and related circuitry located in wireless power receiver 106 for power transferring to an electronic device 104 connected to the wireless power receiver 106, [0032]) configured for transferring the energy to a mobile device [0025, 0031, 0033].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected electronic device within the apparatus of Leabman_2 and Contopanagos, as taught by Schoenbart, in order to provide convenience to the users by providing power to the externally connected electronic devices, thus improving the efficiency of the system.

a storage and charge transfer module configured for wirelessly transferring the energy to a mobile device.
Zhu teaches in Figures 1 and 2, a wireless charging unit (Entire Unit of Fig 1) comprising a storage and charge transfer module (Battery 70 and wireless charger transmitter 73) configured for wirelessly transferring the energy to a mobile device (portable device, [0014, lines 10-11, 0016, lines 1-3]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally provide power to externally connected electronic device, within the apparatus of Leabman_2, Contopanagos and Schoenbart, as taught by Zhu, in order to provide backup power wirelessly to the mobile device in case the wired energy transfer fails, thus providing continues power to the mobile device.

Regarding Claim 18, Leabman_2, Contopanagos, Schoenbart and Zhu teaches the apparatus of claim 17.
The combination of Leabman_2, Schoenbart and Zhu fail to teach:
wherein the multi-layer metastructure antenna comprises a power division layer, an antenna array layer and a metastructure array layer.
Contopanagos further teaches wherein the multi-layer metastructure antenna comprises a power division layer [102, 0063, lines 1-3], an antenna array layer (104a, [0063, lines 1-8, 0065, lines 5-6]) and a metastructure array layer (104, [0062, line 7, 0063, lines 9-11]).
 a metamaterial 4-antenna array, within the apparatus of Leabman_2, Schoenbart and Zhu, as taught by Contopanagos, in order to absorb electromagnetic radiation with high absorption efficiency (see Contopanagos, [0118, lines 8-9]).

Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman_2, Contopanagos, Schoenbart and Zhu as applied to claim 18 above, in further view of the US Patent Application Publication by Chen (US # 20030193446).

Regarding Claim 19, Leabman_2, Contopanagos, Schoenbart and Zhu teaches the apparatus of claim 18.
The combination of Leabman_2, Contopanagos, Schoenbart and Zhu fail to teach:
wherein the metastructure array layer comprises an array of cells configured into a plurality of subarrays, each subarray configured to respond to a set of frequencies.
Chen teaches in Figure 4, an antenna array (302a) comprising a metastructure array layer comprises an array of cells configured into a plurality of subarrays [0025, lines 1-7], each subarray configured to respond to a set of frequencies [0032, lines 9-10].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include an antenna with plurality of arrays operating at set of frequencies, within the apparatus of Leabman_2, Contopanagos, 

Regarding Claim 20, Leabman_2, Contopanagos, Schoenbart, Zhu and Chen teaches the apparatus of claim 19.
The combination of Leabman_2, Contopanagos, Schoenbart and Zhu fail to teach:
wherein the cells comprise metamaterial cells and at least one of the metamaterial cells comprises a reactance control mechanism.
Chen further teaches in Figure 4, an antenna array (302a) including metamaterial cells and at least one of the metamaterial cells comprises a reactance control mechanism [0008, lines 11-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include antenna array having reactance elements within the apparatus of Leabman_2, Contopanagos, Schoenbart and Zhu as taught by Chen, in order to change the capacitance of the varactor diode 206 and thus change the directivity of the array antenna 200 (see, Chen, [0008, lines 18-19]).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
the US Patent Application Publication by Shizimu et al. (US # 20140325218) further teaches in Figures 1, 5A and 5B, a Wireless Charging Unit ("WCU") (Charging 
a beacon control module (First communication module 201 of Control Application 114, [0060, lines 8-9]) to receive a power request from the mobile device [0132, lines 4-6, Also see, 0035, lines 1-6, [0070, lines 1-3] and transmit the power request to a transmission hub (Power transmitter 118, Fig 5B, Step 520, [0133, lines 10-12]); 
a power receiver device (normally wireless power receiving device comprises an antenna to receive power from wireless transmitter device, hence Shimizu’s device inherently has an antenna, [0036, lines 1-4]) to receive a signal from the transmission hub [0032, lines 1-4] in response to the power request from the mobile device [0095, lines 1-7]; 
The US Patent Application Publication by Yun et al. (US # 20180031629).
further teaches in Figures 1 and 5, a power receiving device (500, [0078-0079]) comprising:
a metastructure antenna (Coil) comprising an array of cells (As cells are not clearly defined in the claim language, examiner considers plurality of turns as array of cells, Page 3, Col 2, lines 1-5).
a power receiver device (500) to receive an RF signal [0041, lines 1-3].
a storage and charge transfer module (530, [0081, lines 1-5]) to store energy from the RF signal [0041, lines 1-3, 0042, lines 2-3] for transferring the energy to a mobile device (Semiconductor device under test, [0030, line 4, 0032, lines 2-4]).
The US Patent Application Publication by Mukai et al. (US # 20170365920) further teaches in Figures 1 and 2, an antenna device, comprising: 

a conductive layer (30, [0027, line 3]); and 
a lossy dielectric layer (20) coupled to the conductive layer [0028, lines 1-5], wherein the lossy dielectric layer absorbs energy from the transmission signal received at the metastructure antenna (Abstract, lines 4-7, [0029, 0030]); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022